Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
DETAILED ACTION

The pending claims 1-21 are presented for examination.

The Preliminary Amendment filed on March 9, 2018 has been received and acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2021 has been considered by the examiner.  Please see attached PTO-1449.

Information Disclosure Statement
The information disclosure statement filed 08/10/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.290(e)(4)  requires that each non-patent publication be identified by author (if any), title, pages being submitted, publication date, and where available, publisher and place of publication….  Further, for an Internet publication obtained from a website that archives Web pages, both the URL of the archived Web page submitted for consideration and the URL of the website from which the archived copy of the Web page was obtained should be provided on the document listing (e.g., "Hand Tools," Web page <http://www.farmshopstore.com/handtools.html>, 1 page, August 18, 2009, retrieved 
See MPEP 1134.01.II.A.2(c).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 22, it is suggested to have “An apparatus including a processor and a memory to store instructions, the instructions executed by processor to:”. 
Because “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), see MPEP 2114.II.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Slesarev et al. (U.S. Pat. Pub. 2009/0228669) in view of Harris et al. (U.S. Pat. Pub. 2019/0005407).

Referring to claim 1, Slesarev et al. teaches an apparatus including a processor (processor, see Slesarev et al., Para. 25) having programmed instructions to: 
to create a catalog item corresponding to a file (analyze the contents of a file to determine some characteristics or classifications for the file, see Slesarev et al., Para. 38); 
determine an identifier of a cluster manager associated with a cluster having available capacity (After determining file characteristics in block 304, the file characteristics may be matched with device characteristics in block 310 and a storage device may be selected in block 312, see Slesarev et al., Para. 91, device may be selected based on file characteristics, device characteristics, as well as the available capacity of a device to store the file, see Slesarev et al., Para. 92); 
send, to the cluster manager, a source location of the catalog item (The storage manager 118 may assign a specific storage device when a file is created and stored, and the Slesarev et al., Para. 35); and 
cause the cluster manager to store the catalog item from the source location in the cluster (the file may be moved to the best matching device in block 424, see Slesarev et al., Para. 104).
However, Slesarev et al. does not explicitly teaches 
receive, from a client, a request;
determine an identifier.
Harris et al. teaches 
receive, from a client, a request (New request 140 may be a request for a prediction associated with presented data. For example, new request 140 may be a request for classifying an image or for a recommendation for a user, see Harris et al., Para. 33, User 'Y' 802 may request, see Harris et al., Para. 62);
determine an identifier (the nodes included in each community may be identified as a list of unique node identifiers (node IDs) linked to the community ID, see Harris et al., Para. 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Slesarev et al., to have receive, from a client, a request; determine an identifier, as taught by Harris et al., to improve the efficiency of the overall system (Harris et al., Para. 41).

As to claim 5, Slesarev et al. teaches provision storage in an object store accessible by the cluster manager (A storage system may have multiple storage devices on which files are Slesarev et al., Para. 3, device may be selected based on file characteristics, device characteristics, as well as the available capacity of a device to store the file, see Slesarev et al., Para. 92); and store the file in the object store (the file may be moved to the best matching device in block 424, see Slesarev et al., Para. 104).

As to claim 6, Slesarev et al. teaches the source location is a location of a first cluster (The storage manager 118 may assign a specific storage device when a file is created and stored, and the storage manager 118 may perform a periodic optimization that may analyze files and devices and move files to a more appropriate location, see Slesarev et al., Para. 35), and the cluster is a second cluster different from the first cluster (After determining file characteristics in block 304, the file characteristics may be matched with device characteristics in block 310 and a storage device may be selected in block 312, see Slesarev et al., Para. 91, device may be selected based on file characteristics, device characteristics, as well as the available capacity of a device to store the file, see Slesarev et al., Para. 92, the file may be moved to the best matching device in block 424, see Slesarev et al., Para. 104).
Referring to claim 8, Slesarev et al. teaches a non-transitory computer readable storage medium (computer readable media, see Slesarev et al., Para. 19) having instructions stored thereon that, upon execution by a processor, causes the processor to perform operations, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.


	
Claim 13 is rejected under the same rationale as stated in the claim 6 rejection.

	Referring to claim 15, Slesarev et al. teaches a computer-implemented method, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 19 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 20 is rejected under the same rationale as stated in the claim 6 rejection.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Slesarev et al. (U.S. Pat. Pub. 2009/0228669) in view of Harris et al. (U.S. Pat. Pub. 2019/0005407) as applied to claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 above, and in further view of Kodama (U.S. Pat. Pub. 2009/0112881).
	
As to claim 2, Slesarev et al. teaches the apparatus of claim 1, the processor having further programmed instructions to: send, to a scheduler, a second request to identify the cluster manager associated with the cluster having the available capacity (device may be selected based on file characteristics, device characteristics, as well as the available capacity of Slesarev et al., Para. 92); and receive, from the scheduler, the identifier of the cluster manager.
However, Slesarev et al. as modified does not explicitly teaches
send, to a scheduler, a second request to identify the cluster manager associated with the cluster; and receive, from the scheduler, the identifier of the cluster manager.
Kodama teaches 
send, to a scheduler, a second request to identify the cluster manager associated with the cluster (The file server 0107, which has received the search result, judges how strongly the file 0117 whose registration has been requested relates to each folder 0114 based on the matching degree between the file 0117 whose registration has been requested and the file 0117 within each folder 0114. Then, the folder 0114 judged to be most strongly related to the file 0117 whose registration has been requested is decided as the storage destination of the file 0117 whose registration has been requested (Step 0710), see Kodama, Para. 92); and receive, from the scheduler, the identifier of the cluster manager (the file server 0107 returns the folder name of the folder 0114, see Kodama, Para. 97).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Slesarev et al. as modified, to have send, to a scheduler, a second request to identify the cluster manager associated with the cluster; and receive, from the scheduler, the identifier of the cluster manager, as taught by Kodama, to improve the efficiency of the overall system (Kodama, Para. 41).

Claim 9 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 16 is rejected under the same rationale as stated in the claim 2 rejection.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Slesarev et al. (U.S. Pat. Pub. 2009/0228669) in view of Harris et al. (U.S. Pat. Pub. 2019/0005407) as applied to claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 above, and in further view of Balduzzi et al. (U.S. Pat. No. 10,057,279).

As to claim 3, Slesarev et al. as modified does not explicitly teaches the source location is a uniform resource locator (URL), the processor having further programmed instructions to: access a content server via the URL; and download the catalog item.
However, Balduzzi et al. teaches 
the source location is a uniform resource locator (URL) (downloading a file from a URL (also referred to as "source URL"), see Balduzzi et al., Col. 3, lines 26-27), the processor having further programmed instructions to: access a content server via the URL; and download the catalog item (provide real time classification of both files and URLs, see Balduzzi et al., Col. 3, lines 30-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Slesarev et al. as modified, to have the source location is a uniform resource locator (URL), the processor having further programmed instructions to: access a content server via the URL; and download the catalog item, as taught by Balduzzi et al., to protect computer system (Balduzzi et al., Col. 1, line 40).
	


Claim 17 is rejected under the same rationale as stated in the claim 3 rejection.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Slesarev et al. (U.S. Pat. Pub. 2009/0228669) in view of Harris et al. (U.S. Pat. Pub. 2019/0005407) as applied to claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 above, and in further view of Quan et al. (U.S. Pat. Pub. 2015/0039837).

As to claim 4, Slesarev et al. as modified does not explicitly teaches store the file in a file repository; and store a pointer to the file in the cluster.
However, Balduzzi et al. teaches 
store the file in a file repository; and store a pointer to the file in the cluster (keeps a file pointer on the local storage that points to where data is located on the remote storage,.. the files can be moved to the remote storage and a file pointer remains on the local storage. see Kodama, Para. 87, in addition to “the file may be moved to the best matching device in block 424” from Slesarev et al., Para. 104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Slesarev et al. as modified, to have store the file in a file repository; and store a pointer to the file in the cluster, as taught by Quan et al., to improve data access (Quan et al., Para, 8).


	
Claim 18 is rejected under the same rationale as stated in the claim 4 rejection.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Slesarev et al. (U.S. Pat. Pub. 2009/0228669) in view of Harris et al. (U.S. Pat. Pub. 2019/0005407) as applied to claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 above, and in further view of Ashraf et al. (U.S. Pat. Pub. 2018/0275881).
		
As to claim 7, Slesarev et al. as modified does not explicitly teaches the source location is a location of a public cloud, and the cluster is an on-premises cluster.	However, Ashraf et al. teaches 
the source location is a location of a public cloud, and the cluster is an on-premises cluster (retrieving and storing data from online repositories into local, or on-premises, data storage devices may be configured and/or incorporated into various aspects of information management system, see Ashraf et al., Para. 29, the systems and methods facilitate the local, on-premises storage of secondary copies of data created and/or managed in online or cloud-based data repositories. FIG. 3 is a block diagram illustrating devices for creating local, or on-premises, copies of data stored in an online repository, see Ashraf et al., Para. 273).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Slesarev et al. as modified, to have the source Ashraf et al., to enhance scalability and improve system performance (Ashraf et al., Para, 84).
	
Claim 14 is rejected under the same rationale as stated in the claim 7 rejection.

Claim 21 is rejected under the same rationale as stated in the claim 7 rejection.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JAU SHYA MENG/Primary Examiner, Art Unit 2168